In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. E, No. 524368; to the Court of Appeal, First Circuit, No. 2015 KW 1588.
Granted. We hereby vacate the ruling of the District Court granting defendant’s motion in limine to exclude evidence of the inculpating conversation between defendant and his wife on the basis of the spousal confidential communications privilege. The case is remanded to the District Court for consideration of the State’s argument that La. R.S. 14:403(B) abrogates the spousal confidential communications privilege as it applies to this prosecution for possession of child pornography.
JOHNSON, C.J., WEIMER and HUGHES, JJ., would deny.